EXHIBIT 10.1

Execution Version

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of March 23, 2012 (this “Amendment”), is by and among:

(a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),

(b) Tenneco Automotive Operating Company Inc., a Delaware corporation (“Tenneco
Operating”), as Servicer (the “Servicer” and, together with Seller, the “Seller
Parties”),

(c) Chariot Funding LLC (as successor by merger to Falcon Asset Securitization
Company LLC), a Delaware limited liability company (“Chariot”), and Liberty
Street Funding LLC, a Delaware limited liability company, as Conduits (each, a
“Conduit”),

(d) The entities party hereto as “Committed Purchasers” (the “Committed
Purchasers” and together with the Conduits, the “Purchasers”),

(e) The Bank of Nova Scotia (“Scotiabank”), Wells Fargo Bank, N.A. (“Wells
Fargo”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), as Co-Agents (each a
“Co-Agent”), and

(f) JPMorgan, in its capacity as administrative agent under the Receivables
Purchase Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with each of
the Co-Agents, the “Agents”),

and consented to by Wells Fargo, as Second Lien Agent under the Intercreditor
Agreement (as defined below) (in such capacity, together with its successors and
assigns, the “Second Lien Agent”).

W I T N E S S E T H :

WHEREAS, Seller, Servicer, the Purchasers, the Co-Agents and the Administrative
Agent are parties to that certain Third Amended and Restated Receivables
Purchase Agreement dated as of March 26, 2010 (as heretofore amended, the
“Receivables Purchase Agreement”);

WHEREAS, Seller, Servicer, the Administrative Agent, as First Lien Agent, and
the Second Lien Agent are parties to that certain Intercreditor Agreement dated
as of March 26, 2010 (as heretofore amended, the “Intercreditor Agreement”);

WHEREAS, the parties wish to amend the Receivables Purchase Agreement and extend
the facility evidenced thereby on the terms and subject to the conditions set
forth herein; and

WHEREAS, the Purchasers and Agents are willing to agree to, and the Second Lien
Agent is willing to consent to, such amendments and extension subject to the
terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Receivables Purchase
Agreement.

2. Amendments. Upon satisfaction of the conditions precedent set forth in
Section 3 hereof, the Receivables Purchase Agreement is hereby amended as of the
Effective Date as follows:

(a) Clauses (c), (d) and (e) of the preamble to the Receivables Purchase
Agreement are amended and restated in their entireties to read, respectively, as
follows:

“(c) Chariot Funding LLC (as successor by merger to Falcon Asset Securitization
Company LLC), a Delaware limited liability company (“Chariot” or a “Conduit”),
and Liberty Street Funding LLC, a Delaware limited liability company (“Liberty
Street” or a “Conduit”),

(d) JPMorgan Chase Bank, N.A., a national banking association (“JPMorgan
Chase”), and its assigns hereunder (collectively, the “Chariot Committed
Purchasers” and, together with Chariot, the “Chariot Group”), The Bank of Nova
Scotia, a Canadian chartered bank (“Scotiabank”), and its assigns hereunder
(collectively, the “Liberty Street Committed Purchasers” and, together with
Liberty Street, the “Liberty Street Group”) and Wells Fargo Bank, N.A., a
national banking association (“Wells Fargo”), and its assigns hereunder
(collectively, the “Wells Fargo Committed Purchasers” or the “Wells Fargo
Group”),

(e) JPMorgan Chase, in its capacity as agent for the Chariot Group (the “Chariot
Agent” or a “Co-Agent”), Scotiabank, in its capacity as agent for the Liberty
Street Group (the “Liberty Street Agent” or a “Co-Agent”) and Wells Fargo, in
its capacity as agent for the Wells Fargo Group (the “Wells Fargo Agent” or a
“Co-Agent”), and”.

(b) Clause (i) of Section 9.1 of the Receivables Purchase Agreement is amended
and restated in its entirety to read as follows:

“(i) (x) The Consolidated Net Leverage Ratio (as defined in the Tenneco Credit
Agreement) as at the last day of any period of four consecutive fiscal quarters
of Tenneco Automotive shall exceed the ratio of 3.5 to 1.00; or

(y) The Consolidated Interest Coverage Ratio (as defined in the Tenneco Credit
Agreement) for any period of four consecutive fiscal quarters of Tenneco
Automotive ending with any fiscal quarter ending (I) on or prior to December 31,
2013 shall be less than 2.55 to 1.00 and (II) thereafter shall be less than 2.75
to 1.0.”.

(c) The Receivables Purchase Agreement is amended as follows:

(i) each instance of the term “Falcon” appearing therein (other than in clause
(c) of the preamble to the Receivables Purchase Agreement and in the definition
of Chariot Liquidity Agreement, in each case, after giving effect to this
Amendment) is deleted and replaced with the term “Chariot”;

(ii) each instance of the term “Falcon Co-Agent” appearing therein is deleted
and replaced with the term “Chariot Co-Agent”;

 

2



--------------------------------------------------------------------------------

(iii) each instance of the term “Falcon Committed Purchaser” or “Falcon
Committed Purchasers” appearing therein is deleted and replaced with the term
“Chariot Committed Purchaser” or “Chariot Committed Purchasers”, as applicable;

(iv) each instance of the term “Falcon Group” appearing therein is deleted and
replaced with the term “Chariot Group”; and

(i) each instance of the term “Falcon Liquidity Agreement” appearing therein is
deleted and replaced with the term “Chariot Liquidity Agreement”.

(d) Clause (A)(ii) of the definition of “LIBO Rate” appearing in Exhibit I to
the Receivables Purchase Agreement is amended and restated in its entirety to
read as follows: “(ii) 2.50% per annum”.

(e) Clause (B) of the definition of “LIBO Rate” appearing in Exhibit I to the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:

“(B) with respect to the Wells Fargo Group, for each day during the relevant
Tranche Period, the rate per annum equal to the sum of (i) LMIR as of 11:00 a.m.
(London time) on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus (ii) the Wells Fargo Margin.”

(f) The following definitions appearing in Exhibit I to the Receivables Purchase
Agreement are amended and restated in their entireties to read, respectively, as
follows:

“CP Costs” means, for each day, (A) for Liberty Street, the cost (as determined
by the Liberty Street Agent and which shall include commissions of placement
agents and dealers, incremental carrying costs incurred with respect to Pooled
Commercial Paper maturing on dates other than those on which corresponding funds
are received by Liberty Street, other borrowings by Liberty Street (other than
under any commercial paper program support agreement) and any other costs
associated with the issuance of Pooled Commercial Paper) of or related to the
issuance of Pooled Commercial Paper, including, without limitation, all discount
or yield accrued thereon, that are allocated, in whole or in part, by Liberty
Street or the Liberty Street Agent to fund or maintain its Purchaser Interests
on such day and (B) for Chariot, an amount equal to (i) the product of (x) the
Daily/30 Day LIBOR Rate in respect of such day, and (y) the aggregate Capital
associated with each Purchaser Interest that shall have been funded by Chariot
with the issuance of Commercial Paper, divided by (ii) 360. In addition to the
foregoing costs, if Seller shall request any Incremental Purchase during any
period of time determined by the applicable Conduit Agent in its sole discretion
to result in incrementally higher CP Costs applicable to such Incremental
Purchase, the Capital associated with any such Incremental Purchase shall,
during such period, be deemed to be funded by such Conduit in a special pool
(which may include capital associated with other receivable purchase facilities)
for purposes of determining such additional CP Costs applicable only to such
special pool and charged each day during such period against such Capital. All
CP Costs shall be allocated to the Capital of each Conduit under this Agreement
in accordance with the provisions of Section 3.1.

“Fee Letter” means the Twelfth Amended and Restated Fee Letter dated as of
March 23, 2012 by and among Seller and the Agents, as the same may be amended,
restated or otherwise modified from time to time.

“Liquidity Termination Date” means March 22, 2013.

 

3



--------------------------------------------------------------------------------

“LMIR” means, for any day, the three-month “Eurodollar Rate” for U.S. Dollar
deposits as reported on the Reuters Screen LIBOR01 Page (or such page as may
replace Reuters Screen LIBOR01 Page).

“Tenneco Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of March 22, 2012 (amending and restating the credit
agreement dated as of March 16, 2007 (amending and restating the credit
agreement dated as of December 12, 2003 (amending and restating the credit
agreement dated as of September 30, 1999))) (as further amended, restated,
supplemented or otherwise modified from time to time) by and among Tenneco
Automotive, the several lenders from time to time parties thereto, JPMorgan
Chase Bank, as Administrative Agent for the lenders, and the other financial
institutions named therein as agents for the lenders.

(g) The definitions for each of the following defined terms appearing in Exhibit
I to the Receivables Purchase Agreement are deleted in their entireties:
“Falcon”, “Falcon Co-Agent”, “Falcon Committed Purchasers”, “Falcon Group” and
“Falcon Liquidity Agreement”.

(h) Exhibit I to the Receivables Purchase Agreement is amended by inserting the
following new defined terms, in appropriate alphabetical order, therein:

“Chariot” has the meaning set forth in the preamble to this Agreement.

“Chariot Co-Agent” has the meaning set forth in the preamble to this Agreement.

“Chariot Committed Purchasers” has the meaning set forth in the preamble to this
Agreement.

“Chariot Group” means Chariot and the Chariot Committed Purchasers.

“Chariot Liquidity Agreement” means that certain Asset Purchase Agreement dated
as of May 4, 2005 by and among Chariot (as successor by merger to Falcon Asset
Securitization Company LLC), the Chariot Co-Agent and JPMorgan Chase, as the
same may be amended, restated or otherwise modified from time to time.

“Daily/30 Day LIBOR Rate” shall mean, for any day, a rate per annum equal to the
thirty (30) day London-Interbank Offered Rate appearing on the Bloomberg BBAM
(British Bankers Association) Page (or on any successor or substitute page of
such service, providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time in accordance with its customary practices for purposes of
providing quotations of interest rates applicable to U.S. Dollar deposits in the
London interbank market) at approximately 11:00 a.m. (London time) on such day
or, if such day is not a Business Day in London, the immediately preceding
Business Day in London. In the event that such rate is not available on any day
at such time for any reason, then the “Daily/30 Day LIBOR Rate” for such day
shall be the rate at which thirty (30) day U.S. Dollar deposits of $5,000,000
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Administrative Agent is for any
reason unable to determine the Daily/30 Day LIBOR Rate in the foregoing manner
or has determined in good faith that the Daily/30 Day LIBOR Rate determined in
such manner does not accurately reflect the cost of acquiring, funding or
maintaining a Purchaser Interest, then the “Daily/30 Day LIBOR Rate” for such
day shall be the Prime Rate.

 

4



--------------------------------------------------------------------------------

(i) Exhibit IV to the Receivables Purchase Agreement is amended and restated in
its entirety as set forth on Exhibit IV hereto. From and after the date hereof,
each reference to “Exhibit IV” in the Receivables Purchase Agreement shall mean
and be a reference to Exhibit IV attached hereto.

3. Certain Representations. In order to induce the Agents and the Purchasers to
enter into this Amendment, each of the Seller Parties hereby represents and
warrants to the Agents and the Purchasers that (a) both immediately before and
immediately after giving effect to the amendments contained in Section 2 hereof,
no Amortization Event or Potential Amortization Event exists and is continuing
as of the date hereof, (b) the Receivables Purchase Agreement, as amended
hereby, constitutes the legal, valid and binding obligation of such Seller Party
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law and (c) each of such Seller Party’s
representations and warranties contained in the Receivables Purchase Agreement
is true and correct as of the date hereof as though made on such date (except
for such representations and warranties that speak only as of an earlier date).

4. Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) upon (a) receipt by the Administrative
Agent of counterparts of this Amendment, duly executed by each of the parties
hereto, and consented to by the Performance Guarantor in the space provided
below, (b) receipt by the Administrative Agent of counterparts to a twelfth
amendment and restatement of the Fee Letter, duly executed by the Agents and
Seller, (c) receipt by each of Chariot, Liberty Street and Wells Fargo of the
Amendment Fee payable to it under (and as defined in) the Fee Letter and
(d) receipt by the Administrative Agent of a fully executed copy of (x) the
Tenneco Credit Agreement (as defined in Section 2(f) of this Amendment) and
(y) that certain Guarantee and Collateral Agreement dated on or about March 22,
2012 (amending and restating the Guarantee and Collateral Agreement dated as of
November 4, 1999, as amended and restated on March 16, 2007, as previously
amended), by and among Tenneco Inc., the other Grantors party thereto and
JPMorgan Chase Bank, N.A., as “Administrative Agent” under the Tenneco Credit
Agreement, in each case reflecting terms reasonably satisfactory to the
Administrative Agent permitting the facility evidenced by the Receivables
Purchase Agreement and releasing any Liens in respect of any assets sold or
purportedly sold, or to be sold or purportedly sold, pursuant to the Receivables
Purchase Agreement and/or the Receivables Sale Agreement.

5. Ratification. Except as expressly modified hereby, the Receivables Purchase
Agreement is hereby ratified, approved and confirmed in all respects.

6. References to Receivables Purchase Agreement. From and after the Effective
Date, each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Receivables Purchase Agreement, as amended by this
Amendment.

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Agents, including Sidley Austin LLP, which attorneys may also
be employees of an Agent) incurred by the Agents in connection with the
preparation, execution and enforcement of this Amendment.

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

 

5



--------------------------------------------------------------------------------

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of a manually executed counterpart
of this Amendment.

10. Amendment of Second Lien Receivables Purchase Agreement. The Purchasers and
Co-Agents hereby authorize and direct JPMorgan, in its capacity as First Lien
Agent under the Intercreditor Agreement, to execute and consent to the amendment
of the Second Lien Receivables Purchase Agreement in the form attached as
Schedule I hereto. The parties hereto acknowledge and agree that JPMorgan, as
First Lien Agent, shall be entitled to the rights and benefits of Article XI of
the Receivables Purchase Agreement in connection with the execution of such
amendment.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

CHARIOT FUNDING LLC (as successor by merger to Falcon

Asset Securitization Company LLC)

By: JPMorgan Chase Bank, N.A., Its Attorney-in-Fact By:  

/s/ Corina Mills

Name:  

Corina Mills

Title:  

Executive Director

JPMORGAN CHASE BANK, N.A., as a Committed

Purchaser, as Chariot Agent and as Administrative Agent

By:  

/s/ Corina Mills

Name:  

Corina Mills

Title:  

Executive Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a

Committed Purchaser and as Liberty Street Agent

By:  

/s/ Paula J. Czach

Name:  

Paula J. Czach

Title:  

Managing Director



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC By:  

/s/ Jill A. Ruzzo

Name:  

Jill A. Ruzzo

Title:  

Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a

Committed Purchaser and as Wells Fargo Agent

By:  

/s/ Michael J. Landry

Name:  

Michael J. Landry

Title:  

Vice President

 

ACKNOWLEDGED AND CONSENTED TO:

WELLS FARGO BANK, N.A.,

as Second Lien Agent

By:  

/s/ Michael J. Landry

Name:  

Michael J. Landry

Title:  

Vice President



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE RSA COMPANY, a

Delaware corporation

By:  

/s/ John E. Kunz

Name:  

John E. Kunz

Title:  

President and Treasurer

TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation By:  

/s/ Gary Silha

Name:  

Gary Silha

Title:  

Assistant Treasurer

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

 

TENNECO INC., a Delaware corporation By:  

/s/ John E. Kunz

Name:  

John E. Kunz

Title:  

Vice President Treasurer and Tax